



Exhibit 10.1
SETTLEMENT AGREEMENT
This Settlement Agreement is made and entered into this eighth day of November,
2019, by and among Defendants KEMET Corporation and KEMET Electronics (together,
“KEMET”) and Plaintiffs Chip-Tech, Ltd., Dependable Component Supply Corp., eIQ
Energy, Inc., and Walker Component Group, Inc. (together, the “Direct Purchaser
Plaintiffs” or “Plaintiffs”), who have filed suit as representatives of a
certified Class of similarly situated direct purchasers of aluminum, tantalum,
and film capacitors (“Capacitors”), as defined below, in the class action In re
Capacitors Antitrust Litigation, Master Docket No. 14-cv-3264-JD, MDL No. 2801,
currently pending before the Honorable James Donato in the United States
District Court for the Northern District of California. Plaintiffs enter into
this Settlement Agreement both individually and on behalf of the direct
purchaser Class. This Settlement Agreement is intended by the Settling Parties
(defined below) to fully, finally, and forever resolve, discharge, and settle
the Released Claims (defined below), upon and subject to the terms and
conditions hereof.
WHEREAS, Direct Purchaser Plaintiffs are prosecuting the Action (defined below)
on their own behalf and on behalf of the Class (defined below) against KEMET and
other Defendants and alleged co‑conspirators;
WHEREAS, the Class alleges, among other things, that KEMET participated in an
unlawful conspiracy to fix prices of Capacitors in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1;
WHEREAS, KEMET has denied and continues to deny each and all of the Class’s
claims and allegations of wrongdoing; has not conceded or admitted any liability
in this Action, or that it violated any duty owed to the Direct Purchaser
Plaintiffs or the direct purchaser Class; has denied and continues to deny all
claims of liability against it arising out of any of the conduct, statements,
acts or omissions alleged in the Action; and further denies




1

--------------------------------------------------------------------------------





the allegations that Direct Purchaser Plaintiffs or any member of the Class
(defined below) was harmed by any conduct by KEMET alleged in the Action or
otherwise;
WHEREAS, the Class and Defendants (defined below) have engaged in extensive
discovery regarding the facts pertaining to the Class’s claims and Defendants’
defenses;
WHEREAS, the Class and KEMET agree that neither this Settlement Agreement nor
any statement made in the negotiation thereof shall be deemed or construed to be
an admission or evidence of any violation of any statute or law or of any
liability or wrongdoing by KEMET or of the truth of any of the claims or
allegations alleged in the Action;
WHEREAS, the Class has thoroughly analyzed the facts and the law regarding the
Action and have concluded that a settlement with KEMET at this time according to
the terms set forth below is fair, adequate and reasonable, and in the best
interest of Direct Purchaser Plaintiffs and the Class;
WHEREAS, KEMET has concluded, despite its belief that it is not liable for the
claims asserted against it in the Action and that it has strong defenses
thereto, that it will enter into this Settlement Agreement to avoid further
expense, inconvenience, and the distraction of burdensome and protracted
litigation, and thereby to put to rest this controversy with respect to the
Class and avoid the risks inherent in complex litigation;
WHEREAS, this Settlement Agreement resolves the Class’s claims in this Action
only with respect to U.S. Purchases of Capacitors;
WHEREAS, this Settlement Agreement is not intended to and does not supersede,
limit, modify, or in any other way affect the earlier separate and finally
approved July 15, 2016 Settlement Agreement resolving the claims in the Action
of the Direct Purchaser Plaintiffs and the Settlement Class, certified by the
Court in its January 27, 2017 Order, against the then-independent entities TOKIN
Corporation (f/k/a NEC TOKIN Corporation) and TOKIN America, Inc. (f/k/a NEC
TOKIN America, Inc.), both of which entities are now wholly-owned subsidiaries
of KEMET; and




2

--------------------------------------------------------------------------------





WHEREAS, arm’s-length settlement negotiations have taken place between Class
Counsel and KEMET, and through mediation conducted by the Hon. Vaughn R. Walker
(ret.), and this Settlement Agreement, which together with the Escrow Agreement
(defined below), embodies all of the terms and conditions of the settlement
between KEMET and Direct Purchaser Plaintiffs, both individually and on behalf
of the Class, has been reached as a result of the parties’ negotiations (subject
to the approval of the Court) as provided herein;
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the Settling
Parties, by and through their undersigned attorneys of record, in consideration
of the covenants, agreements, and releases set forth herein and for other good
and valuable consideration, that the Action be finally and fully settled,
compromised, and dismissed on the merits and with prejudice as to KEMET, without
costs as the Class, or KEMET, upon and subject to the approval of the Court,
following notice to the Class, on the following terms and conditions:
Definitions
The following terms, as used in this Settlement Agreement, shall have the
following meanings:
a.“Action” means the direct purchaser individual and representative action
captioned In re Capacitors Antitrust Litigation, Master Docket No.
14-cv-3264-JD, MDL No. 2801, pending in the United States District Court for the
Northern District of California.
b.“Affiliates” means entities controlling, controlled by or under common control
with another entity.
c.“Authorized Claimant” means any member of the Class who, in accordance with
the terms of this Settlement Agreement, submits a timely claim that is accepted
by the Claims Administrator and approved by the Court in accordance with the
applicable distribution plan or order of the Court requiring distribution to the
Class.




3

--------------------------------------------------------------------------------





d.“Capacitors” means aluminum, tantalum or film capacitors, as they have been
defined in the Consolidated Third Amended Class Action Complaint and Complaint
of Flextronics International USA, Inc. filed on September 6, 2017.
e.“Claims Administrator” means that entity engaged by the Class to administer
the settlement, including but not limited to disseminating notice, receiving
claims and disbursing the Settlement Fund.
f.“Class” means the certified class of direct purchasers as defined in the Order
Granting DPPs’ Motion for Approval of Plan for Notice of Pendency of Class
Action, ECF No. 493 (entered February 28, 2019) in the Action, as follows:
All persons (including individuals, companies, or other entities) that purchased
Capacitors (including through controlled subsidiaries, agents, affiliates, or
joint ventures) directly from any of the Defendants, their subsidiaries, agents,
affiliates, or joint ventures from January 1, 2002 to December 31, 2013 (the
“Class Period”), and such persons are: (a) inside the United States and were
billed or invoiced for capacitors by one or more Defendants during the Class
Period (i.e., where capacitors were “billed to” persons within the United
States); or (b) outside the United States and were billed or invoiced for
capacitors by one or more Defendants during the Class Period, where such
capacitors were imported into the United States by one or more Defendants (i.e.,
where the capacitors were “billed to” persons outside the United States but
“shipped to” persons within the United States).


Excluded from the Class are: (1) Defendants (and their subsidiaries, agents, and
affiliates); (2) shareholders holding more than 10% equity interest in
Defendants; (3) each member of the Class that timely requests exclusion by
“opting out”; (4) governmental entities; and (5) the judges and chambers staff
in this case, including their immediate families.
g.“Class Counsel” refers to the Joseph Saveri Law Firm, Inc.
h.“Class Member” means a person that falls within the definition of the Class
and that has not timely and validly excluded itself from the Class in accordance
with the procedures established by the Court.
i.“Class Period” means the period from and including January 1, 2002 up to and
including December 31, 2013.
j.“Class Representatives” refers to Plaintiffs Chip-Tech, Ltd., Dependable
Component Supply Corp., eIQ Energy, Inc., and Walker Component Group, Inc.


4

--------------------------------------------------------------------------------





k.“Court” or “District Court” means the United States District Court for the
Northern District of California.
l.“Defendants” means Panasonic Corporation; Panasonic Corporation of North
America; SANYO Electric Co., Ltd.; SANYO North America Corporation; TOKIN
Corporation (f/k/a NEC TOKIN Corporation); TOKIN America, Inc. (f/k/a NEC TOKIN
America, Inc.); KEMET Corporation; KEMET Electronics Corporation; Nippon
Chemi-Con Corporation; United Chemi-Con, Inc.; Hitachi Chemical Co., Ltd.;
Hitachi AIC Inc.; Hitachi Chemical Co. America, Ltd.; Fujitsu Ltd.; Nichicon
Corporation; Nichicon (America) Corporation; AVX Corporation; Rubycon
Corporation; Rubycon America Inc.; ELNA Co., Ltd.; ELNA America Inc.; Matsuo
Electric Co., Ltd.; TOSHIN KOGYO Co., Ltd.; Holy Stone Enterprise Co., Ltd.;
Milestone Global Technology, Inc. (D/B/A HolyStone International); Vishay
Polytech Co., Ltd.; ROHM Co., Ltd.; ROHM Semiconductor U.S.A., LLC; Okaya
Electric Industries Co., Ltd.; Okaya Electric America Inc.; Taitsu Corporation;
Taitsu America, Inc.; Shinyei Kaisha; Shinyei Technology Co., Ltd.; Shinyei
Capacitor Co., Ltd.; Shinyei Corporation of America, Inc.; Nitsuko Electronics
Corporation; Nissei Electric Co., Ltd.; Soshin Electric Co., Ltd.; Soshin
Electronics of America, Inc.; and Shizuki Electric Co., Ltd..
m.“Effective Date” means the first date after which all of the following events
and conditions have been met or have occurred:
i.
All Settling Parties have executed this Settlement Agreement;

ii.The Court has entered an order granting final approval of this Settlement
Agreement under Federal Rule of Civil Procedure 23(e) and entered Final Judgment
(defined below) dismissing this Action with prejudice as to KEMET; and
iii.    The time for appeal or to seek permission to appeal from the Court’s
approval of this Settlement Agreement and entry of Final Judgment as to KEMET
has expired, or, if appealed, the Court’s approval of this Agreement and the
Final Judgment as to KEMET have been affirmed in their entirety by the court to
which






5

--------------------------------------------------------------------------------





such appeal has been taken and such affirmance has become no longer subject to
further appeal or review; provided, however, a modification or reversal on
appeal of any amount of Class Counsel’s fees or expenses awarded by the Court
from the Settlement Fund or any plan of allocation or distribution of the
Settlement Fund shall not be deemed a modification of all or part of the terms
of this Settlement Agreement or the Final Judgment. Neither the provisions of
Rule 60 of the Federal Rules of Civil Procedure nor the All Writs Act, 28 U.S.C.
§ 1651, shall be taken into account in determining the above-stated times.


n.    “Escrow Account” means that escrow account to be established with a bank
or trust company pursuant to the terms and conditions of the Escrow Agreement.
o.    “Escrow Agent” means the bank or trust company that agrees to establish
and maintain the Escrow Account pursuant to the terms of the Escrow Agreement.
p.    “Escrow Agreement” means an escrow agreement in a form mutually
satisfactory to the Class and KEMET.
q.    “Final Judgment” means a final order approving the Settlement Agreement
under Federal Rule of Civil Procedure 23(e) and dismissing the Action and all
claims therein against KEMET with prejudice as to the Class.
r.    “Person” means an individual or an entity.
s.    “Released Claims” means those claims released pursuant to Paragraphs 11 to
16 of this Settlement Agreement.
t.    “Releasees” refers to KEMET and to all of its respective past and present,
direct and indirect, subsidiaries, joint ventures, and Affiliates; the
predecessors, successors, and assigns of any of the above; and each and all of
the present and former principals, partners, officers, directors, employees,
representatives, insurers, attorneys, shareholders, heirs, executors,
administrators, agents, and assigns of each of the foregoing. Each of the
Releasees shall have the full benefits of this Settlement Agreement, including,
without limitation, those benefits set forth










6

--------------------------------------------------------------------------------





in Paragraphs 11 to 16 of this Settlement Agreement, even though the specific
corporate name of each of the Releasees is not set forth herein.
u.    “Releasors” refers to each of Direct Purchaser Plaintiffs and the members
of the Class, and to their respective past and present officers, directors,
employees, agents, shareholders, attorneys, servants, representatives, parent
companies, subsidiaries, Affiliates, partners, insurers, receivers, and
bankruptcy trustees and the predecessors, successors, heirs, executives,
administrators, and assigns of any of the foregoing.
v.    “Settlement Agreement” means this agreement, made and entered into on
November 5, 2019.
w.    “Settlement Amount” means the sum of Sixty-Two Million Dollars
($62,000,000) payable in lawful money of the United States as set forth in
Paragraph 17 below.
x.    “Settlement Fund” means the Settlement Amount and any interest earned on
that amount.
y.    “Settling Parties” means, collectively, Direct Purchaser Plaintiffs, on
behalf of themselves and the Class, and KEMET.
z.    “U.S. Purchases” shall mean purchases of Capacitors directly from all
Defendants other than a Defendant adjudicated not to have participated in a
conspiracy as alleged in the Action and other than a Defendant voluntarily
dismissed from the Action on the basis of insufficient evidence that the
dismissed Defendant participated in a conspiracy as alleged in the Action, where
the Capacitors were shipped to a location within the United States or the
related invoices were sent to a location in the United States.
Approval of this Settlement Agreement and Dismissal of Claims
1.Best Efforts to Effectuate this Settlement. The Class and KEMET shall use
their best efforts to effectuate this Settlement Agreement, and shall cooperate
in the Class’s efforts to promptly seek and obtain the Court’s preliminary and
final approval of this










7

--------------------------------------------------------------------------------









Settlement Agreement and to secure the prompt, complete, and final dismissal
with prejudice of the Action as to KEMET.
2.Motion for Preliminary Approval and Notice to Class. At a time to be
determined by Class Counsel, but no later than fourteen (14) calendar days after
the execution of this Settlement Agreement, the Class shall submit this
Settlement Agreement to the Court with a Motion for Preliminary Approval,
requesting entry of an order in form and substance mutually satisfactory to the
Class and KEMET preliminarily approving the settlement, authorizing
dissemination of notice to the Class, and scheduling a hearing for final
approval of the settlement. Additionally, Plaintiffs may seek an award of
attorneys’ fees, reimbursement of costs, and incentive awards to Class
Representatives.
3.The Preliminary Approval Motion shall include the proposed form of, method
for, and timetable for dissemination of notice to the Class and shall recite and
ask the Court to find that the proposed form of and method for dissemination of
the notice to the Class constitutes valid, due and sufficient notice to the
Class, constitutes the best notice practicable under the circumstances, and
complies fully with the requirements of Federal Rule of Civil Procedure 23.
Notice to the Class will include notice based on a class list developed by Class
Counsel and notice by mail or email with all expenses paid from the Settlement
Fund.
4.Class Counsel may, to the extent practicable and to the extent consistent with
this Settlement Agreement, seek to combine dissemination of notice of this
Settlement Agreement with notice of other settlement agreements reached with
other Defendants to reduce the expense of notice. The text of the joint notice
shall be agreed upon by Plaintiffs and KEMET before submission of the notice to
the Court for approval.
5.At least two (2) business days prior to the filing of any motions or other
papers in connection with this Settlement Agreement, including without
limitation, the Preliminary Approval Motion and the Motion for Final Approval of
the Settlement, Class Counsel will send a draft of these papers to counsel for
KEMET. The text of any proposed






8

--------------------------------------------------------------------------------







form of order preliminarily or finally approving the Settlement shall be agreed
upon by Plaintiffs and KEMET before it is submitted to the Court.
6.Claims Administrator. The Class shall retain a Claims Administrator, which
shall be responsible for the claims administration process, distribution to the
Class, withholding and paying applicable taxes, and other duties as provided
herein. The fees and expenses of the Claims Administrator shall be paid
exclusively out of the Settlement Fund. In no event shall KEMET be separately
responsible or liable for any fees or expenses of the Claims Administrator.
7.Motion for Final Approval and Entry of Final Judgment. Not less than
thirty-five (35) calendar days prior to the date set by the Court to consider
whether this Settlement should be finally approved, Plaintiffs shall submit, and
KEMET shall not object to, a Motion for Final Approval of the Settlement by the
Court, seeking the following:
a.
Fully and finally approving this Settlement Agreement and its terms as being a
fair, reasonable, and adequate settlement as to the Class within the meaning of
Rule 23(e) of the Federal Rules of Civil Procedure and directing its
consummation according to its terms and conditions;

b.
Finding that the notice given to the Class constitutes the best notice
practicable under the circumstances and complies in all respects with the due,
adequate and sufficient notice requirements of Federal Rule of Civil Procedure
23, and meets the requirements of due process;

c.
Directing that, as to KEMET, the Action be dismissed with prejudice and, except
as provided for in this Settlement Agreement, without costs;

d.
Discharging and releasing the Releasees from the Released Claims;

e.
Permanently barring and enjoining the institution and prosecution, by any member
of the Class that has not previously opted out, of any other action against the
Releasees based on the Released Claims;

f.
Reserving continuing and exclusive jurisdiction over the settlement and this
Settlement Agreement, including all future proceedings concerning the
administration, interpretation, consummation, and enforcement of this
settlement, to this United States District Court of the Northern District of
California; and







9

--------------------------------------------------------------------------------





g.
Finding under Federal Rule of Civil Procedure 54(b) that there is no just reason
for delay and directing that the judgment of dismissal as to KEMET shall be
final and entered forthwith

No later than two (2) business days after the Court fully and finally approves
this Settlement Agreement and its terms, Plaintiffs shall seek entry of Final
Judgment as to KEMET.
8.Stay Order. Upon the execution of this Settlement Agreement, the Action shall
be stayed as against KEMET. Should the Action be tried against any of the
Defendants that remain in the Action, the parties specifically agree that any
findings therein shall not be binding on or admissible in evidence against KEMET
or prejudice KEMET in any way in any future proceeding involving KEMET.
9.Upon the date that the Court enters an order preliminarily approving the
Settlement Agreement, Direct Purchaser Plaintiffs and every member of the Class
shall be barred and enjoined from commencing, instituting or continuing to
prosecute any action or any proceeding in any court of law or equity,
arbitration tribunal, administrative forum or other forum of any kind based on
the Released Claims.
10.Nothing in this Settlement Agreement shall prohibit the Class or Class
Counsel from continuing to participate in discovery in the Action against
Defendants or third parties other than KEMET.
Release and Discharge
11.Released Claims. In addition to the effect of the Final Judgment entered in
accordance with this Settlement Agreement, upon the occurrence of the Effective
Date and in consideration of payment of the Settlement Amount specified in
Paragraph 17 of this Settlement Agreement, the Releasees shall be completely
released, acquitted, and forever discharged from any and all manner of claims,
demands, rights, actions, suits, and causes of action, whether class,
individual, or otherwise in nature, damages whenever incurred, liabilities of
any nature whatsoever, including costs, expenses, penalties, injuries, and
attorneys’ fees that Releasors, or any one of them, whether directly,
representatively,








10

--------------------------------------------------------------------------------





derivatively, or in any other capacity, ever had, now have, or hereafter can,
shall, or may have against the Releasees, whether known or unknown, relating in
any way to the conduct by Releasees alleged in the Action and any joint and
several liability arising from the conduct of any of the Defendants in the
Action prior to the Effective Date arising under or relating to any federal or
state antitrust laws, unfair competition, unfair practices or trade practice
laws, civil conspiracy, or common law or statutory fraud claims, whether such
claims are known or unknown, suspected or unsuspected, asserted or unasserted,
foreseen or unforeseen, actual or contingent, liquidated or unliquidated,
regardless of legal theory and regardless of the type or amount of relief or
damages claimed, including any claims arising out of, resulting from, or in any
way related to any conduct regardless of where it occurred at any time prior to
December 31, 2013, concerning the purchase, pricing, selling, discounting,
marketing, manufacturing or distributing of Capacitors in the United States or
its territories or for delivery in the United States or its territories. The
Released Claims also include, but are not limited to, all claims asserted or
which could have been asserted in the Action relating to or arising out of the
facts, occurrences, transactions, statements, or other matters alleged in the
Action including, but not limited to, claims arising under federal or state
antitrust, unfair competition, unfair practices, price discrimination, unitary
pricing, trade practice, or civil conspiracy law, including without limitation
the Sherman Act, 15 U.S.C. § 1 et seq., but only to the extent they concern the
purchase, pricing, selling, invoicing, discounting, marketing, manufacturing
and/or distributing of Capacitors in the United States and its territories or
for delivery in the United States and its territories. The Released Claims do
not include any claim for any product defect, breach of warranty, breach of
contract, claim under the Uniform Commercial Code or claim for personal or
bodily injury.
12.Covenant Not to Sue. Releasors shall not, after the Effective Date of this
Settlement Agreement, sue or otherwise seek to establish liability against KEMET
or any of the Releasees based, in whole or in part, upon any of the Released
Claims or conduct at






11

--------------------------------------------------------------------------------





issue in the Released Claims. Releasors and Class Counsel acknowledge that they
and KEMET each consider it to be a material term of this Settlement Agreement
that all Releasors will be bound by the provisions of this paragraph.
13.Upon the acceptance by the Claims Administrator and approval by the Court of
a claim timely submitted by an Authorized Claimant, KEMET waives and
relinquishes as against each such Authorized Claimant any rights that it might
otherwise have pursuant to arbitration agreements, forum selection clauses, or
jury waiver clauses with respect to the Released Claims.
14.Waiver of California Civil Code § 1542 and Similar Laws. The Releasors
acknowledge that for the consideration received hereunder, it is their intention
to release, and they are releasing all Released Claims, whether known or
unknown. In furtherance of this intention, the Releasors expressly waive and
relinquish, to the fullest extent permitted by law, any rights or benefits
conferred by the provisions of California Civil Code Section 1542 (“Section
1542”) and similar statutes or common law principles in other states. The
Releasors acknowledge that they have been advised by Class Counsel of the
contents and effects of California Civil Code Section 1542, which provides:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
15.The provisions of the Release set forth above in Paragraph 11 shall apply
according to their terms, regardless of provisions of Section 1542 or any
equivalent, similar, or comparable present or future law or principle of law of
any jurisdiction. The Releasors may hereafter discover facts other than or
different from those that they know or believe to be true with respect to the
subject matter of the Released Claims, but the Releasors hereby expressly waive
and fully, finally, and forever relinquish any and all rights and benefits
existing under (i) Section 1542 or any equivalent, similar, or comparable
present or future








12

--------------------------------------------------------------------------------





law or principle of law of any jurisdiction and (ii) any law or principle of law
of any jurisdiction that would limit or restrict the effect or scope of the
provisions of the release and covenant not to sue set forth in Paragraphs 11 and
12.
16.Claims Excluded from Release. Nothing in this Settlement Agreement is
intended to limit, reduce or affect whatever rights any member of the Class may
have to seek damages or other relief in the Action or elsewhere from any person
or entity other than KEMET or any Releasee, as that term is defined herein, to
the fullest extent allowed by law. This Settlement Agreement does not settle or
compromise any claim by any member of the Class asserted in the Action against
any Defendant other than KEMET. KEMET’s sales to the Class shall not be removed
from the Action for purposes of the Class asserting joint and several liability
or any derivative liability against any Defendants that remain in the Action.
Settlement Consideration: Payment
17.Settlement Payment. Subject to the provisions hereof, and in full, complete,
and final settlement of the Action as provided herein, KEMET shall pay
$10,000,000 into the Escrow Account within thirty (30) calendar days of
execution of this Settlement Agreement. KEMET shall pay the balance of the
Settlement Amount, $52,000,000, within twelve (12) months after execution of
this Settlement Agreement.
18.Notice, Fees, and Costs. Upon the Court’s order granting the Preliminary
Approval Motion, $200,000 of the Settlement Fund shall be immediately available
for reimbursement of costs, fees, and expenses related to providing notice to
the Class. For purposes of clarification, such costs, fees, and expenses related
to providing notice to the Class shall be paid exclusively from the Settlement
Fund.
19.No Additional Payments by KEMET. Under no circumstances will KEMET be
required to pay more or less than the Settlement Amount stated in this
Settlement Agreement and the settlement set forth herein








13

--------------------------------------------------------------------------------





20.No Other Discovery. From and after the date this agreement is fully executed,
neither KEMET nor the Class shall file motions against the other or initiate or
participate in any discovery, motion, or proceeding directly adverse to the
other in connection with the Action, except as specifically provided for herein.
KEMET and the Class shall not be obligated to respond or supplement prior
responses to formal discovery that has been previously propounded by the other
in the Action.
Settlement Fund
21.Each Class member shall look solely to the Settlement Fund for settlement and
satisfaction, as provided herein, of all claims released by the Releasors
pursuant to Paragraphs 11 to 16 herein. Except as provided by order of the Court
upon finally approving and giving effect to the Settlement Agreement, no Class
member shall have any interest in the Settlement Fund or any portion thereof.
22.Before the Effective Date, disbursements for expenses associated with
providing notice of the settlement to the Class, expenses associated with
administering the settlement, and any payments and expenses incurred in
connection with taxation matters relating to the settlement and this Settlement
Agreement may be made from the Settlement Fund. In the event the Settlement
Agreement is disapproved, rescinded, or the Effective Date does not occur, such
amounts shall be refunded to KEMET.
23.All payments into the Escrow Account shall, when made, be invested in
instruments secured by the full faith and credit of the United States and any
interest earned thereon shall become part of the Settlement Fund. Such portions
of the Settlement Fund as may reasonably be needed to pay current expenses
associated with providing notice to the Class and administering the Settlement
Fund may be paid from the Escrow Account.
24.No Liability for Distribution of Settlement Fund. Except as provided in
Paragraph 18, neither KEMET nor its counsel shall have any responsibility for,
interest in, financial obligation for, or liability whatsoever with respect to
the investment, distribution,








14

--------------------------------------------------------------------------------





use, or administration of the Settlement Fund, including, but not limited to,
the costs and expenses of such investment, distribution, or administration.
KEMET and its counsel shall likewise have no responsibility for, interest in,
financial obligation for, or liability whatsoever with respect to the allocation
or distribution of the Settlement Fund and shall not be responsible or otherwise
liable for any disputes relating to the amount, allocation, or distribution of
any fees, costs, or awards. Further, after making the payments described in
Paragraph 17 of this Settlement Agreement, KEMET shall not be liable for any
additional payments to the Class or Class Counsel pursuant to this Settlement
Agreement.
25.Distribution of Net Settlement Fund. After the Effective Date, the Settlement
Fund shall be distributed in accordance with a distribution plan that Class
Counsel shall submit at the appropriate time for approval by the Court.
26.Attorneys’ Fees. Class Counsel may, in its sole discretion, seek an award of
Attorneys’ Fees, reimbursement of costs, and incentive awards to Class
Representatives at the time of filing the Preliminary Approval Motion or at the
time notice is disseminated to the Class.
27.The procedure for, and the allowance or disallowance by the Court of, any
application by Class Counsel for attorneys’ fees and expenses are not part of
the Settlement, and are to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness and adequacy of the
Settlement. Any order or proceeding relating to any application for, or approval
of, attorneys’ fees and expenses, the pendency of any such application, or any
appeal or review of an order relating thereto or reversal or modification
thereof, shall not operate to terminate or cancel this Settlement Agreement, or
affect or delay the finality of the Judgment.
28.Class Counsel shall have sole authority to determine the allocation of
attorneys’ fees awarded by the Court. KEMET shall have no responsibility for,
and no liability whatsoever with respect to, the division of attorneys’ fees and
expenses among Class Counsel, and any negotiation or dispute among Class Counsel
in that regard shall not








15

--------------------------------------------------------------------------------





operate to terminate or cancel this Settlement Agreement, or affect or delay the
finality of the Judgment. KEMET shall have no responsibility for, and no
liability whatsoever with respect to, any payment(s) to Class Counsel or to any
other counsel representing any Direct Purchaser Plaintiff or any member of the
Class or to any other Person who may assert some claim thereto or any fee and
expense award that the Court may make in this Action, other than as set forth in
this Settlement Agreement.
29.Direct Purchaser Plaintiffs and Class Counsel and any other counsel
representing any Direct Purchaser Plaintiff or the member of the Class shall be
reimbursed and paid solely out of the Settlement Fund for all costs, fees and
expenses including, but not limited to, attorneys’ fees; past, current, or
future litigation expenses (including, but not limited to, experts’ and
consultants’ fees and expenses); the costs of giving notice of this settlement
to the Class; and any incentive awards to the Class Representatives, subject to
application to and approval of the Court.
30.Disbursement of such fees, costs, and expenses, as ordered by the Court,
shall not be delayed by reason of any appeal of the Final Judgment; provided,
however, if the Court’s award of fees, costs, and expenses is vacated, reversed,
or reduced on or as a result of an appeal, Class Counsel shall within ten (10)
business days after receiving written notice from the Court of such vacatur,
reversal, or reduction, make a refund to the Escrow Account in the amount of
such vacatur, reversal, or reduction with interest, and further provided that if
Plaintiffs or KEMET elect to rescind the Settlement Agreement pursuant to
Paragraphs 33 and 34 below, Class Counsel shall within ten (10) business days
after giving notice to or receiving notice from KEMET of such rescission, make a
refund to the Escrow Account in the amount of any such fees, costs, and expenses
with interest, if any. The interest rate applicable to any refund made to the
Escrow Account pursuant to this paragraph shall be the same interest rate earned
by the Settlement Fund, if any, during the period between the payment of
approved attorneys’ fees, costs, and expenses and any such refund.










16

--------------------------------------------------------------------------------





Disbursement of the Settlement Fund
31.The Settlement Fund shall be disbursed as follows, or as otherwise ordered by
the Court.
a.
Prior to entry of Final Judgment:

i.
Any fees and expenses incurred in administering the Escrow Account and the
Settlement Fund shall be paid from the Settlement Fund. The costs of settlement
notice and administration of the Settlement Agreement and Settlement Fund shall
be paid by the Escrow Agent to the Claims Administrator with notice of such
payments provided to counsel for the Settling Parties;

ii.
Disbursements for the payment of any taxes (including any estimated taxes,
interest or penalties) due, as a result of income earned by the Settlement Fund,
shall be made promptly by the Escrow Agent with notice of such disbursements
provided to counsel for the Settling Parties;

iii.
As provided in Paragraph 18, an amount of cash, not to exceed $200,000, shall be
made available to Class Counsel out of the Settlement Fund for purposes of
defraying the actual cost of settlement notice and related administrative costs;

b.
After entry of Final Judgment:

i.
The attorneys’ fees and litigation expenses approved by the Court may be
distributed to Class Counsel from the Settlement Fund within five (5) business
days of an order approving attorneys’ fees and expenses. Class Counsel may
withdraw from the Settlement Fund and allocate amongst counsel for the Direct
Purchaser Plaintiffs or the Class any fees and expenses so awarded to them by
the Court; provided, however, that in the event that the order(s) approving the
fee and expense award is reversed or modified on appeal, Paragraph 30 shall
control;

ii.
Additional fees or expenses incurred in connection with the administration of
the Escrow Account and the Settlement Fund, including the fees and expenses
incurred as part of notice and claims administration, shall be paid from the
Settlement Fund by the Escrow Agent with notice of such disbursements provided
to counsel for the Settling parties;





17

--------------------------------------------------------------------------------





iii.
Disbursements for the payment of any taxes (including any estimated taxes,
interest or penalties) due as a result of income earned by the Settlement Fund
shall be made promptly by the Escrow Agent with notice of such disbursements
provided to counsel for the Settling Parties;

c.
After the Effective Date:

i.
Any incentive awards awarded by the Court for services rendered to the Class by
Class Representatives as set forth in the proposed notice forms ordered by the
Court may be distributed to Class Representatives from the Settlement Fund after
the Effective Date of the Settlement; and

ii.
The balance of the Settlement Fund after the payment of attorneys’ fees, costs
and expenses, taxes, incentive awards, costs of notice and administration of the
Settlement and Settlement Fund, may be distributed to Authorized Claimants in
accordance with the plan of allocation or distribution approved by the Court.

32.Balance Remaining in Settlement Fund. In the event monies remain as residue
in the Settlement Fund following all distribution efforts approved by the Court
(whether by reason of tax refunds, uncashed checks or otherwise), Class Counsel
shall move the Court for an order disposing of all such funds, including
additional possible distributions to approved Class claimants. In the event that
the cost of distributing such residual funds exceeds the reasonable value of
distributing such residual funds to class members, Class Counsel may propose cy
pres distribution to be approved by the Court.
Rescission of the Settlement Agreement
33.If the Court declines to approve this Settlement Agreement, or if such
approval is materially modified or set aside on appeal, or if the Court does not
enter the Final Judgment as provided in Paragraph 7, or if the Court enters the
Final Judgment and order and appellate review is sought and, as a result of such
review, the Effective Date does not occur, then KEMET and the Plaintiffs shall
each, in their respective sole discretion, have the option to rescind this
Settlement Agreement in its entirety by providing written notice to








18

--------------------------------------------------------------------------------





the undersigned counsel, by personal delivery, facsimile, or by overnight
courier within ten (10) business days of the Court’s order declining to approve
this Settlement Agreement, or a Court order materially modifying the terms of
the of settlement or setting it aside on appeal, or a Court order declining to
enter Final Judgment, or an order on appeal that fails to affirm Final Judgment.
A modification or reversal on appeal of any amount of Class Counsel’s fees and
expenses awarded by the Court from the Settlement Fund or any plan of allocation
or distribution of the Settlement Fund shall not be deemed a modification of all
or part of this Settlement Agreement or the Final Judgment.
34.Upon notice of rescission as provided in Paragraphs 33 or 44 of this
Settlement Agreement, any and all amounts constituting the Settlement Fund
(including, but not limited to, any fees, costs, and/or expenses advanced to
Class Counsel pursuant to Paragraph 18 above) shall be returned forthwith to
KEMET, except for any disbursements made or incurred in accordance with
Paragraphs 18 and 31.a.iii of this Settlement Agreement. In such event, the
Escrow Agent shall disburse the Settlement Fund to KEMET in accordance with this
paragraph within fifteen (15) business days after receipt of either (i) written
notice signed by counsel for KEMET and Class Counsel stating that this
Settlement Agreement has been canceled or terminated, or (ii) any order of the
Court so directing. If the Settlement Agreement is rescinded, canceled, or
terminated pursuant to Paragraph 33, any obligations pursuant to this Settlement
Agreement (other than disbursement of the Settlement Fund to KEMET as set forth
above) shall cease immediately.
35.Use of Agreement as Evidence. The Settling Parties agree that this Settlement
Agreement, whether or not it shall become final, and any and all negotiations,
documents, and discussions associated with it, shall be governed by Federal Rule
of Evidence 408 and shall not be deemed or construed to be an admission or
evidence of any violation of any statute or law or of any liability or
wrongdoing by KEMET or of the truth of any of the claims or allegations made in
the Action, and evidence thereof shall not be admissible or used directly or
indirectly in any way in the Action or in any other action or




19

--------------------------------------------------------------------------------





proceeding, except an action to enforce or interpret the terms of the Settlement
Agreement. The parties expressly reserve all of their rights if the settlement
does not become final in accordance with the terms of this Settlement Agreement.
Taxes
36.Class Counsel shall be solely responsible for directing the Claims
Administrator to file all informational and other tax returns necessary to
report any taxable and/or net taxable income earned by the Settlement Fund.
Further, Class Counsel shall be solely responsible for directing the Escrow
Agent to take out of the Settlement Fund, as and when legally required, any tax
payments, including interest and penalties due on income earned by the
Settlement Fund. KEMET shall have no responsibility to make any filings relating
to the Settlement Fund and shall have no responsibility to pay tax on any income
earned by the Settlement Fund or to pay any taxes on the Settlement Fund unless
the settlement is not consummated and the Settlement Fund is returned to KEMET.
Other than as specifically set forth herein, KEMET shall have no responsibility
for the payment of taxes or tax expenses. If, for any reason, for any period of
time, KEMET is required to pay taxes on income earned by the Escrow Account, the
Escrow Agent shall, upon written instructions from KEMET with notice to Class
Counsel, timely pay to KEMET sufficient funds to enable it to pay all state or
federal taxes on income earned by the Escrow Account.
37.For the purpose of § 468B of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, the “Administrator” of the Escrow
Account shall be the Claims Administrator, who shall timely and properly file or
cause to be filed on a timely basis, all tax returns necessary or advisable with
respect to the Escrow Account (including without limitation all income tax
returns, all informational returns, and all returns described in Treas. Reg. §
1.468B-2(1)).
38.The parties to this Settlement Agreement and their counsel shall treat, and
shall cause the Claims Administrator to treat, the Escrow Account as being at
all times a






20

--------------------------------------------------------------------------------





“qualified settlement fund” within the meaning of Treas. Reg.§ 1.468B-1. The
parties, their counsel, the Claims Administrator, and the Escrow Agent agree
that they will not ask the Court to take any action inconsistent with the
treatment of the Escrow Account in such manner. In addition, the Claims
Administrator and, as required, the parties shall timely make such elections as
necessary or advisable to carry out the provisions of this paragraph, including
the “relation-back election” (as defined in Treas. Reg. § 1.468B-l(i)) back to
the earliest permitted date. Such elections shall be made in compliance with the
procedures and requirements contained in such regulations. It shall be the
responsibility of the Claims Administrator timely and properly to prepare and
deliver the necessary documentation for signature by all necessary parties and
thereafter to cause the appropriate filing to occur. All provisions of this
Settlement Agreement shall be interpreted in a manner that is consistent with
the Escrow Account being a “qualified settlement fund” within the meaning of
Treas. Reg. § 1.468B-1. Interest earned by the Settlement Fund (less any tax
imposed upon such interest) shall be for the benefit of the Class, less
reasonable attorneys’ fees and expenses approved by the Court (and any interest
awarded thereon), any Court-approved awards to Plaintiffs, and payment of any
and all administrative expenses associated with the Action or the Settlement.
Miscellaneous
39.Direct Purchaser Plaintiffs and the Class expressly warrant that, in entering
into the Settlement, they have relied solely upon their own knowledge and
investigation, and not upon any promise, representation, warranty, or other
statement by KEMET not expressly contained in this Settlement Agreement.
40.The agreed-upon procedures and requirements regarding Class members’ rights
and options, including filing objections in connection with and/or appearing at
the final approval hearing, are intended to ensure the efficient administration
of justice and the orderly presentation of any Class members’ objections to the
Settlement Agreement, in








21

--------------------------------------------------------------------------------





accordance with such Class member’s due process rights. The Settling Parties
will request that the Order granting the Preliminary Approval Motion further
provide that objectors that fail to properly or timely file their objections,
along with the required information and documentation set forth above, or to
serve them as provided above, shall not be heard during the Final Approval
Hearing, nor shall their objections be considered by the Court.
41.Headings. The headings used in this Settlement Agreement are intended for the
convenience of the reader only and shall not affect the meaning or
interpretation of this Settlement Agreement.
42.No Party Deemed To Be the Drafter. None of the parties hereto shall be deemed
to be the drafter of this Settlement Agreement or any provision hereof for the
purpose of any statue, case law, or rule of interpretation or construction that
would or might cause any provision to be construed against the drafter hereof.
43.Entire Agreement. This Settlement Agreement constitutes the entire completed
agreement among Plaintiffs and KEMET pertaining to the settlement of the Action
against KEMET. This Settlement Agreement may be modified or amended only by a
writing executed by Class Counsel and KEMET.
44.With the exception of Paragraphs 11 to 16 of this Settlement Agreement, if
any one or more of the provisions of this Settlement Agreement shall for any
reason be held to be illegal, invalid or unenforceable in any respect, such
illegality, invalidity or unenforceability shall not affect any other provision
if KEMET’s counsel and Class Counsel mutually agree to proceed as if such
illegal, invalid, or unenforceable provision had never been included in the
Settlement Agreement. If any portion or all of Paragraphs 11 to 16 of this
Settlement Agreement shall for any reason be held to be illegal, invalid or
unenforceable in any respect, Plaintiffs and KEMET shall each, in their sole
discretion, have the option to rescind this Settlement Agreement in its entirety
by ten (10) business days written notice to the undersigned counsel, by personal
delivery, facsimile, or by overnight courier.










22

--------------------------------------------------------------------------------





45.Choice of Law. All terms of this Settlement Agreement shall be governed and
interpreted according to the substantive laws of the State of California without
regard to its choice of law or conflict of laws principles.
46.Consent to Jurisdiction. The Court retains exclusive jurisdiction over all
matters relating to the implementation and enforcement of the Settlement
Agreement. The Settling Parties hereby irrevocably submit to the exclusive and
continuing jurisdiction of the Court for any suit, action, proceeding or dispute
arising out of or related to this Settlement Agreement or the applicability or
interpretation of this Settlement Agreement, including without limitation any
suit, action, proceeding or dispute relating to the Released Claims and
Paragraphs 11 to 16 of this Settlement Agreement.
47.Execution in Counterparts. This Settlement Agreement may be executed in
counterparts by counsel for Plaintiffs and KEMET, and a PDF signature shall be
deemed an original signature for purposes of executing this Settlement Agreement
and so executed shall constitute one agreement.
48.Notification of State Officials. KEMET shall notify federal and state
officials of this settlement as specified in 28 U.S.C. §§ 1715(a) & (b).
49.Binding Effect. This Settlement Agreement shall be binding upon, and inure to
the benefit or, the successors and assigns of the parties hereto. Without
limiting the generality of the foregoing, each and every covenant and agreement
herein by Direct Purchaser Plaintiffs and Class Counsel shall be binding upon
all Class members.
50.Authorization to Enter Settlement Agreement. Each of the undersigned
attorneys represents that he or she is fully authorized to conduct settlement
negotiations and to enter into the terms and conditions of, and to execute, this
Settlement Agreement on behalf of his or her respective clients, subject to
Court approval.
51.Confidentiality of Settlement Negotiations. Class counsel shall keep strictly
confidential and not disclose to any third party, including specifically any
counsel representing any other current or former party to the Action, any
non-public information regarding






23

--------------------------------------------------------------------------------





the Settling Parties’ negotiation of this settlement or the Settlement
Agreement, except that the Settling Parties may file under seal any documents
concerning this Settlement or the negotiation of the Settlement Agreement in
connection with a motion or proceeding to enforce or contest the terms of this
Settlement Agreement. For the sake of clarity, information contained within this
Settlement Agreement shall be considered public, and KEMET may issue a press
release regarding execution of the Settlement Agreement and the amount paid in
connection with the Settlement Agreement.
52.Notices. Any notice or other communication required or permitted to be
delivered to any party under this Settlement Agreement shall be in writing and
shall be deemed properly delivered, given and received when delivered by two
means of delivery (either by hand, by registered mail, by courier or express
delivery service, by electronic mail, or by facsimile) to the address,
electronic mail address, or facsimile telephone number set forth beneath the
name of such party below (or to such other address, electronic mail address,
facsimile number or telephone number as such party shall have specified in a
written notice given to the other parties):


If to Class Counsel:
Joseph R. Saveri
 
Joseph Saveri Law Firm, Inc.
 
601 California Street, Suite 1000 San
 
Francisco, CA 94108
 
tel. 415-500-6800
 
fax. 415-395-9940
 
jsaveri@saverilawfirm.com
 
 
If to KEMET:
Roxane A. Polidora
 
Jacob R. Sorensen
 
Pillsbury Winthrop Shaw Pittman LLP
 
Four Embarcadero Center, 22nd Floor
 
San Francisco, CA 94111
 
tel. 415-983-1000
 
fax. 415-983-1200
 
roxane.polidora@pillsburylaw.com
 
jake.sorensen@pillsburylaw.com





24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, through their fully authorized
representatives, have agreed to this Settlement Agreement as of the date first
herein written above.


By: _______________________________


Joseph R. Saveri
Joseph Saveri Law Firm, Inc.
601 California Street, Suite 1000
San Francisco, CA 94108


Class Counsel
for Direct Purchaser Plaintiffs




By: ________________________________


Roxane A. Polidora
Jacob R. Sorensen
Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111


Counsel for
KEMET Corporation and
KEMET Electronics Corporation



























25